Title: To James Madison from John Dawson, 13 May 1793
From: Dawson, John
To: Madison, James


Dear Sir!May 13. 1793.
Our correspondence has been discont[in]ued for some time, much against my wish.
On Friday last Citizen Gennet passd this place on his way to Philadelphia. He appears to me to be a man possessd of much information, added to the most engageing & agreeable manners that I ever saw. He is very easy, communicative & dignified & will precisely suit the taste of our countrymen. All who have seen him are delighted, & if I mistake not he will do much honour to the republic he represents, & will soon throw Hammond, Vanberkle & Co far behind him.
We have an account this Morning from Norfolk, which is said to come by an American ship from London—which I most sincerely hope is not true, tho I fear much—“that there has been a violent mob in Paris, & have put to death Petion, Condorset, Monvel & several others.” With much esteem Yr. friend & Sert
J Dawson
